Citation Nr: 1715601	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) from December 21, 2007 to July 18, 2014.

2.  Entitlement to a TDIU for compensation purposes due to service-connected disabilities from July 18, 2014 forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and S.J.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1975 to February 1984.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from March 2006 and December 2007 rating decisions of the RO in Seattle, Washington, which in pertinent part denied an increased rating in excess of 20 percent for right leg deep vein thrombosis with varicose veins, and denied reopening of service connection for a right knee disability.

In a February 2014 Board decision, the claim of service connection for a right knee disability was reopened and was remanded for further development, along with an increased rating claim for right leg deep vein thrombosis with varicose veins.

In July 2014, pursuant to the Board's February 2014 remand directives, a VA examination for right leg deep vein thrombosis with varicose veins was obtained.  In an October 2014 rating decision, the RO granted an increased rating of 100 percent for the right leg deep vein thrombosis with varicose veins, effective July 18, 2014. 

In a March 2016 Board decision, the Board granted service connection for degenerative arthritis in the right knee (right knee disability), granted an increased rating of 40 percent for right leg deep vein thrombosis with varicose veins from September 2, 2005 to April 21, 2011, denied an increased rating in excess of 40 percent for right leg deep vein thrombosis with varicose veins from September 2, 2005 to July 18, 2014, and remanded the issue of entitlement to TDIU from December 21, 2007 for further development.  

Specifically, the Board's March 2016 decision found that a prior December 2007 rating decision denying a TDIU became final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1103 (2016).  Accordingly, it was found that entitlement to a TDIU prior to December 21, 2007 (the date of the final rating decision) was not before the Board as an issue that was inseparable from the Veteran's appeal of an initial disability rating for right leg deep vein thrombosis with varicose veins for the period from September 2, 2005 through July 17, 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record).  However, given that the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) (2016), and given that the Board's March 2016 decision also granted service connection for a right knee disability for which an initial disability rating had not yet to be assigned by the RO, the Board remanded the issue of a TDIU from December 21, 2007 forward to the RO for adjudication and referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (2016). 

In September 2016, the RO issued a Supplemental Statement of the Case denying a TDIU from December 21, 2007, and returned the matter to the Board for appellate consideration without referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (2016).  Unfortunately, for the reasons discussed below, the Board must once again remand the issue of entitlement to a TDIU from December 21, 2007 to July 18, 2014 for further development.

In September 2013, the Veteran testified at a Board hearing in Seattle, Washington, before another Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing has been associated with the electronic file on the "Virtual VA" system.  In February 2015, the Veteran was notified that the VLJ who conducted the September 2013 Board hearing was no longer available to participate in any decision made on the Veteran's appeal as required by law.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was afforded the opportunity to testify at another hearing before another VLJ, but declined.  38 C.F.R. § 19.3(b) (2016).  

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of service connection for disability of the third and fourth fingers of the right hand and varicose veins of the left leg have been raised by the record and previously referred to the Agency of Original Jurisdiction (AOJ) by the Board, but still have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue entitlement to TDIU from December 21, 2007 to July 18, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

For the period from July 18, 2014 forward, the Veteran has been unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from July 18, 2014 forward have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants a TDIU from July 18, 2014 forward, and remands the issue of entitlement to a TDIU from December 21, 2007 to July 18, 2014, no further discussion of VA's duties to notify and assist is necessary as to these issues.

Entitlement to a TDIU from July 18, 2014 Forward

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has asserted that he is unable to secure or maintain substantially gainful employment due to service-connected disabilities.  As discussed above and in the Board's March 2016 decision, entitlement to a TDIU prior to December 21, 2007 (the date of the final rating decision) is not for consideration, as it was previously denied by the RO in a December 2007 rating decision.  Separately, in an October 2014 rating decision, the RO granted an increased rating of 100 percent for the right leg deep vein thrombosis with varicose veins, effective July 18, 2014; thus, beginning on July 18, 2014, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  As a result of the October 2014 rating decision, the Veteran had at least one disability rated at 40 percent or higher and a combined schedular disability rating of 100 percent starting on July 18, 2014, for right leg with varicose veins (100 percent disabling), tinnitus (10 percent disabling), fracture of the distal interphalangeal joint on the right little finger (10 percent disabling), and bilateral hearing loss (0 percent disabling).  Pursuant to the Board's March 2016 decision, a June 2016 rating decision granted service connection for degenerative arthritis in the right knee and assigned a 10 percent disability rating effective October 31, 2006, which did not change the combined schedular disability rating of 100 percent starting on July 18, 2014.

After reviewing all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment starting on July 18, 2014 forward.

A July 2007 Application for Increased Compensation Based on Unemployability, an October 2007 response to VA's Request for Employment Information in Connection with Claim for Disability Benefits, and a Disability Report issued by the Social Security Administration (SSA) received in July 2016, show the Veteran last worked full time in June 2005.  The SSA report reflects the Veteran had completed two years of college, had obtained a pilot's license, and was employed as an aircraft mechanic from 1987 until 2005 when he stopped working due to thrombosis in the right leg, tinnitus, and knee problems.  The SSA report also reflects that the Veteran's duties as an aircraft mechanic included fabricating, building, testing, and installing parts on the space station, and that the Veteran reported no longer being able to stand or sit for any length of time, get into airplanes or small spaces, or walk for any significant distance.

In May 2007, the Veteran underwent a medical examination in connection with the claim for disability benefits filed with SSA.  The May 2007 SSA examination report reflects the Veteran relayed experiencing increasing pain in the (now service connected) right knee ever since initially injuring it during service.  The Veteran also reported a history of a blood clot in the right thigh that occurred in service and persistent edema in the right lower extremity ever since.  The Veteran conveyed no longer being able to perform his duties as an aircraft engineer because he was no longer able to bend or stoop to get into the wheel wells of an aircraft due to right knee pain.  The May 2007 SSA examination report reflects the Veteran was diagnosed with severe osteoarthritis in the right knee, and that the medical examiner's functional assessment was that the Veteran could be expected to stand and walk for less than two hours in an eight hour workday due to limitations from right knee pain.  The May 2007 SSA examiner noted that there were no restrictions on the amount of time the Veteran could be expected to sit during a normal workday, but that there were postural limitations with bending, stooping, crouching, and kneeling due to right knee pain.  In a May 2007 SSA disability determination, the Veteran was found to be disabled starting from February 2006, primarily due to osteoarthritis in the right knee.

In connection with an increased rating claim for the service-connected right leg with varicose veins, status post deep vein thrombosis, post phlebitic syndrome (right leg disability), the Veteran was provided with a VA examination in August 2007.  During the August 2007 VA examination, the Veteran reported right leg pain after prolonged standing and walking, and persistent edema in the right leg.  The August 2007 VA examiner observed eczema and dark pigmentation of the skin on the right leg and noted the functional impairment of the right leg disability was that the Veteran was unable to walk for prolonged periods of time due to pain.

In December 2009, the Veteran underwent a VA examination of the service-connected fracture of the distal interphalangeal joint on the right little finger (right little finger disability) and right leg disability.  The December 2009 VA examination report reflects the Veteran reported localized pain in the right little finger that was exacerbated with use of the right (dominant) hand.  Upon examination, the December 2009 VA examiner noted the Veteran had difficulty tying shoelaces, fastening buttons, and picking up a piece of paper and tearing it with the right hand.  Additionally, the VA examiner observed varicose veins and 3+ edema in the right leg.  The December 2009 VA examination report shows the VA examiner determined the right little finger disability had progressed from residuals of a fracture to degenerative joint disease, and resulted in decreased and painful range of motion in the right little finger.  The VA examiner provided a clarified diagnosis for the right leg disability of status post deep vein thrombosis in the right leg with residual bilateral varicose veins, and noted the presence of residual varicosities, swelling, and pain in the right leg.  Further, the VA examiner stated the occupational effect of the right little finger disability and right leg disability was that the Veteran was unable to grasp small tools at work, and that standing or sitting for more than 20 minutes would be difficult and painful.  The VA examiner also stated that the Veteran was unable to perform heavy household chores and had difficulty shaving, dressing and cooking due to the right little finger disability.

In an April 2011 VA examination, the Veteran reported right leg pain at rest and after prolonged standing and walking, as well as edema in the right leg that was partially relieved when elevated.  Additionally, the Veteran reported no longer being able to perform his job as an advanced cockpit flight instructor as he was unable to pass the requisite medical examination mandated by the Federal Aviation Administration in order to maintain the aviation licenses required for employment.  Upon examination, the Veteran was diagnosed with varicose veins and deep vein thrombosis in the right leg, with symptoms of aching, cramping, lower leg edema, tenderness to palpation, discoloration of the skin and decreased peripheral pulses in the right leg.  The April 2011 VA examiner noted the effect of the right leg disability on occupation was that the Veteran was unable to walk or sit for more than 30 minutes at one time and was limited in the ability to walk, stand, sit and go up and down a flight of stairs.

In November 2011, the Veteran underwent a VA examination of the right knee.  The November 2011 VA examination report shows the Veteran reported symptoms of weakness, stiffness, swelling, buckling, lack of endurance, fatigability, tenderness, pain, and crepitation, along with symptoms of arthritis in the right knee.  The Veteran reported experiencing episodes of severe flare ups that impacted right knee and lower leg function, with symptoms of popping, cramping, soreness and pain throughout the right leg.  The November 2011 VA examination report reflects the Veteran was diagnosed with osteoarthritis in the right knee resulting in functional impairment of painful limitation of motion that prevented repetitive kneeling or squatting.

A July 2014 VA examination report reflects the Veteran was diagnosed with deep vein thrombosis with post-phlebitis syndrome in the right leg with recurrent pain.  The VA examiner noted the presence of edema in the right leg, varicose veins in the right foot, and that the right calf circumference was measured to be three centimeters larger than the left calf due to swelling in the right leg.  The July 2014 VA examination report reflects the Veteran's employment history as an aircraft mechanic, but that he was unemployed since 2007 due to problems with the right knee and right leg disability.  The July 2014 VA examiner noted that the Veteran would require a sedentary occupation due to the right leg disability.  

Based on the July 2014 VA examination, the RO increased the rating for the service-connected right leg disability to 100 percent, effective July 18, 2014, in an October 2014 rating decision.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment from July 18, 2014 forward.  The May 2007 SSA examination and the August 2007, December 2009, April 2011, November 2011, and July 2014 VA examination reports all reflect the medical examiners' opinions that the Veteran's right leg disability, right little finger disability, and right knee disability impacted the Veteran's ability to work.  The May 2007 SSA examination report reflects that the number of hours the Veteran could be expected to stand and walk in an eight hour workday would be less than two hours due to right knee pain from severe osteoarthritis in the right knee, for which the Veteran was subsequently granted service connection in a June 2016 rating decision.  The May 2007 SSA examination report also reflects the right knee disability caused postural limitations with bending, stooping, crouching, and kneeling, which functions were critical to the Veteran's occupation as an aircraft mechanic.  Further, the May 2007 SSA disability determination shows that the Veteran's service-connected right knee osteoarthritis was the primary disability that rendered the Veteran unable to work.

Although the July 2014 VA examination report contains the VA examiner's opinion that the Veteran's service-connected right leg disability would require a sedentary occupation, there is no evidence in the record that would suggest that the Veteran was able to obtain substantially gainful employment in a sedentary occupation given his employment history as an aircraft mechanic and as an advanced cockpit flight instructor.  Further, the July 2014 VA examiner's opinion is in contrast to the December 2009 VA examiner's opinion that sitting or standing for more than 20 minutes would be difficult and painful for the Veteran and the April 2011 VA examiner's opinion that the Veteran was unable to walk or sit for more than 30 minutes at one time due to the right leg disability.  The December 2009 VA examination report also reflects the service-connected right little finger disability resulted in decreased and painful motion that prevented the Veteran from being able to grasp small tools, which suggests that the Veteran would have difficulty performing certain functions in a sedentary position such as typing, in addition to being unable to sit for more than 20-30 minutes at a time.  

The record reflects the Veteran completed two years of college, worked as an aircraft mechanic for 18 years, and most recently worked as an advanced cockpit flight instructor until he was no longer able to pass the requisite medical examination mandated by the Federal Aviation Administration in order to maintain the aviation licenses required for employment due to the service-connected disabilities.  The Board notes that the May 2007 SSA Disability Report indicates the Veteran was participating in a vocational training program provided by VA; however, there is no evidence in the record that demonstrates the Veteran completed any type of vocational training program, or that vocational training and/or job placement would enable him to obtain and maintain a sedentary occupation given his condition.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  In light of the Veteran's employment history in occupations requiring a moderate amount of physical agility, the Board finds that the Veteran's right leg disability together with the right knee and right little finger disabilities prevent him from obtaining or maintaining substantially gainful employment starting from July 18, 2014 forward.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the question at issue is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities render the Veteran essentially unemployable, thus entitlement to a TDIU is warranted from July 18, 2014 forward.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A TDIU for the period from July 18, 2014 forward is granted.


REMAND

Entitlement to a TDIU from December 21, 2007 to July 18, 2014

For the period from December 21, 2007 to July 18, 2014, the Veteran's disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  As discussed above, in March 2016 the Board remanded the issue of a TDIU from December 21, 2007 forward to the RO for adjudication and referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. 268, 271 (1998).  
 
In September 2016, the RO issued a Supplemental Statement of the Case denying a TDIU from December 21, 2007, and returned the matter to the Board for appellate consideration without referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for extraschedular consideration.  As detailed above, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether the Veteran had been precluded from obtaining or maintaining substantially gainful employment for the period from December 21, 2007 to July 14, 2014.

Accordingly, the issue of a TDIU for the period from December 21, 2007 to July 14, 2014 is REMANDED for the following action:


1.  In accordance with 38 C.F.R. § 4.16(b), refer the issue of TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU for the period from December 21, 2007 to July 14, 2014.

2.  Then, readjudicate the issue of entitlement to a TDIU for the period from December 21, 2007 to July 14, 2014.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  


						(CONTINUED ON NEXT PAGE)




The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
    


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


